DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, it is unclear where in the specification there is support for “wherein said target for sputtering is hot pressed and milled at a temperature greater than 1500 degrees C and less than or equal to 1700 degrees C”.  It is unclear if the pressing and milling is occurring in the temperature range or just the pressing is occurring in that temperature range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 are indefinite because the phrase “wherein said target for sputtering is hot pressed and milled at a temperature greater than 1500 degrees C and less than or equal to 1700 degrees C” is unclear because it is unclear if the pressing and milling is occurring in the temperature range or just the pressing is occurring in that temperature range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itatani et al. “Thermal and optical properties of transparent magnesium oxide ceramics fabricated by post hot-isostatic pressing”, Journal of the European Ceramic Society 26 (2006) 639-645 in view of Hirotaka et al. (JP 2006-002208).
INDEPENDENT CLAIM 1:
Itatani et al. teach a sintered compact comprising a density of 3.58 g/cm3 or higher; and a transparency of 10% or more, wherein a raw material of the sintered compact magnesium oxide target for sputtering is devoid of MgCO3.  (See Abstract; Experimental Procedure; Fig. 3 – MgO ceramic attained 99.9% or more density, transparency of 55%, raw material MgO powder particle size 57 nm, HIP at from 1500 to 1600 degrees C, grain size of 132 to 199 micrometers.)
The difference between Itatani et al. and claim 1 is that the purity being 99.99 wt% or higher is not discussed (Claim 1) and the sintered compact being used for sputtering is not discussed (Claim 1).
Regarding the purity being 99.99 wt% or higher (Claim 1), since the powder utilized in the process is high purity (over 99.9%) the sintered compact will have a purity higher than 99.99 wt%.
Regarding the sintered compact being utilized for a sputtering target (Claim 1), Hirotaka et al. teach that sintered MgO compact can be used as a sputtering target.  (See Abstract)
DEPENDENT CLAIM 2:
Regarding claim 2, Itatani et al. teach hot pressing at a temperature greater than 1500 degrees C and less than or equal to 1700 degrees C, wherein the raw material includes pure MgO powder, wherein the MgO powder includes a particle size of less than 10-6 m and a specific surface area of less than 15*103 m2/kg. .  (See Abstract; Experimental Procedure; Fig. 3 – MgO ceramic attained 99.9% or more density, transparency of 55%, raw material MgO powder particle size 57 nm, HIP at from 1500 to 1600 degrees C, grain size of 132 to 199 micrometers.)
DEPENDENT CLAIM 3:
Regarding claim 3, Itatani et al. teach wherein an average crystal grain size is 50 micrometers or more.  (See Abstract; Experimental Procedure; Fig. 3 – MgO ceramic attained 99.9% or more density, transparency of 55%, raw material MgO powder particle size 57 nm, HIP at from 1500 to 1600 degrees C, grain size of 132 to 199 micrometers.)
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein variation in the transparency is within 1%.
	Regarding claim 4, since Itatani et al. teach the similar process conditions as Applicant the variation in transparency will be met.  
INDEPENDENT CLAIM 5:
Regarding claim 5, Itatani et al. teach a sintered compact comprising a density of 3.58 g/cm3 or higher; and a transparency of 10% or more, an average crystal grain size of 50 micrometers or more, wherein a raw material of the sintered compact magnesium oxide target for sputtering is devoid of MgCO3, wherein said target for sputtering is hot pressed at a temperature of greater than 1500 degrees C and less than or equal 1700 degrees C.  (See Abstract; Experimental Procedure; Fig. 3 – MgO ceramic attained 99.9% or more density, transparency of 55%, raw material MgO powder particle size 57 nm, HIP at from 1500 to 1600 degrees C, grain size of 132 to 199 micrometers.)
The difference between Itatani et al. and claim 1 is that the purity being 99.99 wt% or higher is not discussed (Claim 5), the sintered compact being used for sputtering is not discussed (Claim 5) and the milling is not discussed (Claim 5).
Regarding the purity being 99.99 wt% or higher (Claim 5), since the powder utilized in the process is high purity (over 99.9%) the sintered compact will have a purity higher than 99.99 wt%.  (See Experimental Procedures)
Regarding the sintered compact being utilized for a sputtering target (Claim 5), Hirotaka et al. teach that sintered MgO compact can be used as a sputtering target.  (See Abstract)
Regarding milling (Claim 5), Hirotaka et al. teach pulverizing (i.e. milling) to reduce particle size to form a sintered compact of MgO. (See Paragraph 0041)


DEPENDENT CLAIM 6:
Regarding claim 6, Itatani et al. teach hot pressing at a temperature greater than 1500 degrees C and less than or equal to 1700 degrees C, wherein the raw material includes pure MgO powder, wherein the MgO powder includes a particle size of less than 10-6 m and a specific surface area of less than 15*103 m2/kg. (See Abstract; Experimental Procedure; Fig. 3 – MgO ceramic attained 99.9% or more density, transparency of 55%, raw material MgO powder particle size 57 nm, HIP at from 1500 to 1600 degrees C, grain size of 132 to 199 micrometers.)
DEPENDENT CLAIM 7:
Regarding claim 7, Itatani et al. teach wherein the transparency is 10% or higher.  (See Abstract; Experimental Procedure; Fig. 3 – MgO ceramic attained 99.9% or more density, transparency of 55%, raw material MgO powder particle size 57 nm, HIP at from 1500 to 1600 degrees C, grain size of 132 to 199 micrometers.)
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein variation in the transparency is within 1%.
Regarding claim 8, since Itatani et al. teach the similar process conditions as Applicant the variation in transparency will be met.  
INDEPENDENT CLAIM 9:
Regarding claim 9, Itatani et al. teach a method for producing a sintered compact magnesium oxide the method comprising obtaining a raw material of magnesium oxide (MgO), wherein said raw material include powders comprising magnesium oxide (MgO) having a purity of 99.99 wt% or higher and an average grain size of 0.5 micrometers or less, said raw material being devoid of MegCO3; and hot pressing said milled powder at a temperature of 1700 °C or less and an applied pressure of at least 200 kgf/cm3 or more, to obtain a sintered compact magnesium oxide target, wherein said sintered compact magnesium oxide target for sputtering has a density of 3.58 g/cm3 or higher. (See Abstract; Experimental Procedure; Fig. 3 – MgO ceramic attained 99.9% or more density, transparency of 55%, raw material MgO powder particle size 57 nm, HIP at from 1500 to 1600 degrees C, grain size of 132 to 199 micrometers.)
	The difference between Itatani et al. and claim 9 is that milling the raw material is not discussed (Claim 9) and wherein the variation of transparency is within 1% (Claim 9) and wherein the sintered compact is utilized as a target (Claim 9).
Regarding milling the raw material (Claim 9), Hirotaka et al. teach pulverizing (i.e. milling) to reduce particle size to form a sintered compact of MgO. (See Paragraph 0041)
Regarding wherein the variation of transparency is within 1% (Claim 9), since Itatani et al. teach the similar process conditions as Applicant the variation in transparency will be met.  
	Regarding wherein the sintered compact being utilized as a target (Claim 9), Hirotaka et al. teach that sintered MgO compact can be used as a sputtering target.  (See Abstract)
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein said sintered compact magnesium oxide target comprises a purity of 99.99 wt% or higher.
Regarding the purity being 99.99 wt% or higher (Claim 5), since the powder utilized in the process is high purity (over 99.9%) the sintered compact will have a purity higher than 99.99 wt%.  (See Experimental Procedures)
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein said applied pressure is 300 kgf/cm3 or more.
	Regarding claim 11, Itatani et al. teach wherein the applied pressure is 300 kgf/cm3 or more.  (See Experimental Procedure)
INDEPENDENT CLAIM 12:
	Regarding claim 12, Itatani et al. teach a method for producing a sintered compact magnesium oxide, the method comprising obtaining raw material of magnesium oxide, wherein the raw material includes powders comprising magnesium oxide having a purity of 99.99 wt% or higher and an average grain size of 0.5 micrometers or less, said raw material devoid of MgCO3; and hot pressing the powder at a temperature of greater than 1500 degrees C and less than or equal to 1700 degrees C and an applied pressure of at least 200 kgf/cm2 or more, to obtain a sintered compact, wherein the sintered compact includes a density of 3.58 g/cm3 or higher; a transparency of 10 % or more; and an average crystal grain size of 50 micrometers or more.
	The difference between Itatani et al. and claim 12 is that the sintered compact being utilized as a sputtering target is not discussed (Claim 12), milling the raw powder is not discussed (Claim 12), the compact being of a purity 99.99 wt% or higher is not discussed (Claim 12), and a variation in transparency of the target within 1% is not discussed (Claim 12).
	Regarding the sintered compact being utilized as a sputtering target (Claim 12), Hirotaka et al. teach that a sintered MgO ceramic compact can be used as a sputtering target.  (See Hirotaka et al. discussed above)
	Regarding milling the raw powder (Claim 12), Hirotaka et al. teach milling the raw powder.  (See Hirotaka et al. discussed above)
Regarding the purity being 99.99 wt% or higher (Claim 5), since the powder utilized in the process is high purity (over 99.9%) the sintered compact will have a purity higher than 99.99 wt%.  (See Experimental Procedures)
	Regarding a variation in transparency of the target within 1% (Claim 12), since Itatani et al. teach the similar process conditions as Applicant the variation in transparency will be met.  
DEPENDENT CLAIM 16 AND 18:
	The difference not yet discussed is wherein the variation in the transparency is within 0.75%.
	Regarding claims 16, 18, since Itatani et al. teach the similar process conditions as Applicant the variation in transparency will be met.  
DEPENDENT CLAIM 17 AND 19:
	The difference not yet discussed is wherein the variation in the transparency is within 0.50%.
	Regarding claims 17 and 19, since Itatani et al. teach the similar process conditions as Applicant the variation in transparency will be met.  
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
In response to the argument that the starting material must not have MgCO3 so that the formed ceramic sintered target material does not have MgCO3 in it, it is argued that Itatani et al. teach utilizing only MgO powder with a high purity to produce the ceramic sintered material.  The powder does not have MgCO3 in it.  The parameters of Itatani et al.’s sintered compact have the required properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 5, 2022